Per Curiam. Petitioner Cliff M. McIntyre seeks a waiver of the provisions in Rule IX(B) of the Rules Governing Admission to the Bar that requires each applicant to pass the Multistate Professional Responsibility Examination (Ethics Exam) by a score of 75% or more as a prerequisite to taking the Arkansas Bar Examination. McIntyre desires to take the February 1997 Arkansas Bar Exam and the next Ethics Exam is not given until March 1997. This means that under the existing rule, McIntyre cannot qualify to take the Arkansas Bar Exam until July 1997. McIntyre shows the court that he has been an attorney licensed to practice in the State of New Mexico since 1992. He passed the Ethics Exam and New Mexico Bar Exam in that year, but Rule IX(B) only permits transfer of a passing score for a period not exceeding three years from the date the person took the previous Ethics Exam.  Because Rule IX(B) is clear and has included passage of the Ethics Exam as a condition for eligibility to take the Arkansas Bar Exam since a per curiam order dated June 7, 1993, to be first applied to the July 1995 Arkansas Bar Exam, McIntyre’s petition is denied.  We request the Arkansas Board of Law Examiners to reexamine the reasons for requiring passage of the Ethics Exam before the Arkansas Bar Exam as opposed to passage either before or after the Arkansas Bar Exam and to advise the court accordingly. We note that Arkansas is in the minority of states that make passage of an Ethics Exam a prerequisite to taking the general bar exam. Newbern, J., dissents and would grant the petition and amend Rule IX(B) forthwith to provide that it is immaterial whether the ethics examination precedes the bar examination of vice versa, as long as both prerequisites to membership in the Bar of Arkansas are satisfied.